

Exhibit 10.35










Mr R J Hughes
                                  
               
                  
                  






21st December 2016






Dear Rhys,


Variation to your Notice Period in your Service Agreement


As you know, you entered into a service agreement with Interflora Holdings
Limited (the “Company”) on 8 February 2005 (the “Service Agreement”) under which
you are now employed as the President of Interflora British Unit. The Service
Agreement sets out the terms and conditions of your employment and those terms
and conditions have been varied by agreement on a number of occasions since 2005
by different variation letters.


Your Service Agreement (and recent variation letters) provides for a notice
period of 6 months on either side (as per your notice period in clause 2.1 of
your Service Agreement and Schedule 1 of the Service Agreement). The purpose of
this variation letter is to increase the notice period to be given by the
Company to you to 12 months’ notice (the notice period to be given by you to the
Company remains as six months). This reflects the very senior and important role
that you play within the business.


This variation is to take effect from today, 21st December 2016. Please could
you sign both original copies of this letter to indicate your acceptance to the
increase to your notice period.




Yours sincerely




/s/ Sian E H Fell


Sian E H Fell
Director Human Resources and Facilities
For and on behalf of
Interflora British Unit



--------------------------------------------------------------------------------





I confirm that I have read and understood the terms of this letter and agree to
the variation set out
within it.






Signed…/s/ Rhys J Hughes……………………………………… Dated …22/12/16………………………







